Citation Nr: 1136638	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 22, 1995, for the grant of service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from November 1966 to August 1969 in the Army.  He then served in the Air Force from February 1972 to September 1979.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for major depressive disorder, and assigned a 50 percent rating from November 22, 1995.  The Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in December 2007.  The Veteran filed a timely appeal.  

The December 2007 SOC stated the issue was an effective date earlier than November 22, 1995, for entitlement to total disability for individual unemployability (TDIU) and service connection for major depressive disorder.  The Veteran stated on his January 2008 appeal form he was only appealing the effective date of the disability (grant of service connection) and the May 2011 informal hearing presentation also only identifies the issue as "entitlement to an effective date prior to November 22, 1995 for the establishment of service connection for a major depressive disorder."  

In November 1997, the Veteran raised a claim for clear and unmistakable error in the May 1981 RO decision.  The RO denied this claim in September 1998, and there was no appeal.  

In August 2006, the RO awarded a 100 percent rating of major depressive disorder from March 8, 2002 and awarded a 70 percent rating from November 22, 1995 (the date of the reopened claim).  TDIU was also granted with an effective date of November 22, 1995.  This decision states that the benefit on appeal was completely granted and was removed from appellate status.  The Board finds that the issue cited on the first page of this decision is the only matter currently ripe for appellate review.  


FINDINGS OF FACT

1. In May 1981, the RO denied a claim for service connection for a nervous condition.  The Veteran did not appeal this decision within one year of being notified.  

2. An informal claim to reopen entitlement to service connection for a psychiatric disability was received at the RO on November 22, 1995.  There is no pending claim to reopen service connection for a psychiatric disability subsequent to the May 1981 rating decision and prior to November 22, 1995.  


CONCLUSIONS OF LAW

1. The May 1981 RO decision was final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 3.104, 19.118, 19.153 (1980).  

2. The criteria for an effective date prior to November 22, 1995, for the grant of service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  

The Veteran's earlier effective date claim arises from his disagreement with the assignment of an effective date following the grant of service connection for major depressive disorder in a January 2002 RO rating decision.  

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010) (emphasis added).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010) (emphasis added).  For cases where a veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) (2010); Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  

As for informal claims, 38 C.F.R. § 3.155(a) (2010) states that any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (who is not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In October 1979, the Veteran filed a claim for anxiety and a nervous condition.  He separated from service one month prior.  A June and July 1979 in-service hospital record showed a discharge diagnosis of inadequate personality with depression.  A September 1979 consultation for psychiatric testing showed a summary of findings: 

Chronic, perhaps life-long, severe defect in character structure, with untenable eog-alien (sic) destructive, sadistic, even homicidal impulses, and related shallowness of affect and impaired adaptiveness of psychotic proportions, inconsistent with military function, are features of this profile.  

It was also noted he had morbid apprehension and signs of profound depression.  An October 1979 VA psychiatry consultation summarized the Veteran's history; the impression was psychotic dysfunction voyeurism.  

In a March 1980 VA mental health interview, it was noted the Veteran received psychiatric care in-service and had applied for disability.  He was hospitalized in service; he said he had exposed himself several times and "touched" adolescent girls.  He reported exposing himself prior to his Air Force service and getting fired from his job as a result.  The assessment was: "He obviously has characterological problems as well as acute difficulties with anxiety and depression."  Another March 1980 VA mental health record noted that the Veteran's diagnosis was not entirely clear.  One doctor's impression was inadequate personality and depression.  They were waiting on records to clarify the diagnosis.  

A July to August 1980 VA hospital admission and discharge record shows the Veteran was admitted due to thoughts of depression with suicidal ideation.  His depression symptoms decreased during his stay.  The assessment was that the Veteran was doing well enough to leave the hospital and return home to go look for work.  A November 1980 psychiatric VA examination shows the Veteran said he decided to leave the service rather than face legal charges for molesting a young girl on a Hawaii beach while he was off duty.  He said he was unable to control himself.  The examiner stated that the Veteran had a "very definite" psychotic episode before his discharge.  This episode was independent of his legal problems.  The diagnosis was chronic paranoid schizophrenia in partial remission and sexual deviation, pedophilia.  

In May 1981, the RO denied the claim for service connection for a nervous condition, stating that it was a constitutional or developmental abnormality.  

VA records show that in 1994 the Veteran was referred to the mental health clinic.  On November 22, 1995, the RO received a claim to reopen service connection for mental illness.  In February 1996, the RO denied a claim for service connection for posttraumatic stress disorder (PTSD) and in March 1996 the RO denied a claim for service connection for "major depressive from posttraumatic stress disorder."  The Veteran filed a notice of disagreement and appeal with these decisions.  

In June 1996, the Social Security Administration (SSA) provided an evaluation and the Veteran's diagnosis was bipolar disorder and "depressed."  In July 1996, the SSA disability determination showed a primary diagnosis of affective disorder.  

In October 1996, the Veteran attended a decision review officer (DRO) hearing.  The DRO said at hearing that the claim was a new and material evidence claim and the Veteran's representative agreed that it was a new and material evidence claim.  (Transcript, p 7.)  An October 1996 supplemental statement of the case (SSOC) was issued stating that there was no new and material evidence for service connection for anxiety or nerves; a January 1997 SSOC said there was no new and material evidence submitted to reopen a claim for service connection for major depression.  The same month, an RO rating was issued stating there was no new and material evidence submitted for major depression.  The Veteran filed a January 1997 notice of disagreement, mentioning PTSD, a personality disorder, and depression.  In February 1997, a SOC was issued stating there was no new and material evidence to reopen a claim for major depression.  The Veteran filed an appeal in July 1997.  

In June 1999, the Board issued a decision reopening the claim for service connection for a psychiatric disorder and remanded the claim for a VA examination.  At the October 1999 VA examination, the examiner stated that it did appear that major depression first surfaced during service; this was determined through the interview and a review of records.  The diagnosis was major depressive disorder, recurrent and severe, in partial remission.  

In January 2002, the RO granted a claim for service connection for major depressive disorder, at 50 percent disabling, effective November 22, 1995.  The effective date was the date of the reopened claim.  (In June 2002, the RO issued a rating decision stating that the Veteran was service-connected for PTSD, however, this was corrected to major depressive disorder on an August 2006 RO rating sheet.)  

In July 2002, the Veteran submitted a notice of disagreement stating that he disagreed with the assigned effective date.  In a statement received the same month, he said that he appealed to have his case reopened because of new and material evidence to reopen his claim for service connection for major depression.  He said he was still on active duty when treated for major depression and PTSD and should have been service-connected from the time of his service discharge.  

In December 2002, a SOC was issued for an increased rating claim for major depressive disorder and TDIU, but not for the effective date earlier than November 22, 1995 for the service-connected major depressive disorder.  In August 2006, the RO awarded a 100 percent rating for major depressive disorder from March 8, 2002 and awarded a 70 percent rating for major depressive disorder and TDIU back to November 22, 1995 (as explained above, these issues are not on appeal).  In May 2007, the Veteran said that he requested that his effective date be changed from November 1995 to February 1979 because when he was discharged his records showed that he was still suffering from depression (the Veteran separated in September 1979).  He asserted that when the claim was first denied, he "did not have the sense to appeal in a timely manner."  He suggested the VA made a grave error in not granting the initial claim for depression.  

In a May 2008 statement, the Veteran's representative said the Veteran had psychiatric problems which began in service.  "These problems have been chronic and were, more likely than not, early manifestations of his psychosis or the psychosis that represented a maturation of his earlier psychiatric problems."  The representative also stated that it was obvious that if the Veteran would have had a diagnosis of a psychosis within the one year presumptive period following discharge from military service, had his VA examination been conducted during that time.  

The Board finds that entitlement to an effective date earlier than November 22, 1995 is not warranted.  The evidence shows that the date of the receipt of the new claim was November 22, 1995.  As for the date that entitlement arose, the first evidence of a link between post service findings of psychiatric disability and inservice symptomatology was the October 1999 VA examination report.  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  The Board finds that the receipt of the new claim was November 22, 1995.  An informal claim was not submitted under § 3.157 because, since the veteran had not been granted service connection for psychiatric disability prior to November 22, 1995, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could have found that the 1994 VA clinical records, constituted an informal claim for an increased rating.

As for the Veteran's argument regarding entitlement to an effective date right after service, the law is clear.  If there is a prior final denial of the benefit sought, the effective date cannot be earlier than the subsequent claim to reopen.  See Leonard, 405 F.3d 1333; Lapier, 5 Vet. App. 215.  Regarding the Veteran's assertions about being too depressed to file a notice of disagreement after receiving notice of the denial of his claim in June 1981, such an argument does not change the effective date of the claim.  The evidence shows the claim to reopen was received on November 22, 1995.  As a result, the claim is denied.  


ORDER

Entitlement to an effective date earlier than November 22, 1995, for the grant of service connection for major depressive disorder, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


